DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on May 11, 2021 were received and fully considered. Claims 52, 53, and 55 were amended. Upon further consideration and in view of applicant’s most recent remarks, the claimed invention is believed to be in condition for allowance. Please see below for more detail.

Election/Restrictions
Claims 1, 2, 4-7, 11-13, and 52-56 are allowable. The lack of unity restriction, as set forth in the Office action mailed on 4 November 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 52-56 is withdrawn.  
This application is in condition for allowance except for the presence of claims 27, 28, 31, 35, 50 and 51 directed to claims non-elected without traverse. Accordingly, claims 27, 28, 31, 35, 50 and 51 have been cancelled.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 53: 
The non-contact signal detection system of claim 1 [[51]] further comprising a noise pre-cancellation system in communication with the oscillation system:
	wherein the oscillation system comprises:
	a modulator in communication with the noise pre-cancellation system and the carrier source and configured to frequency-modulate the first carrier signal and the second carrier signal with a noise pre-cancelled signal from the noise pre-cancellation system and transmit the first and second carrier signals to the subject.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1, and all dependent claims thereof, recites “a noise pre-cancellation system configured to transmit a noise pre-cancelled signal... a modulator configured to frequency-modulate the first carrier signal and the second carrier signal with the noise pre-cancelled signal to produce frequency-modulated first and second carrier signals and wirelessly transmit a transmission signal comprising the frequency-modulated first and second carrier signals,” which in combination with the rest of the claimed invention is allowable. The closest teaching(s) to the currently claimed invention were the references cited in the previous office action. However, none of the previously cited references teach and/or suggest a noise pre-cancellation system configured to transmit a noise pre-cancelled signal... a modulator configured to frequency-modulate the first carrier signal and the second carrier signal with the noise pre-cancelled signal to produce frequency-modulated first and second carrier signals and wirelessly transmit a transmission signal comprising the frequency-modulated first and second carrier signals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PUYA AGAHI/Primary Examiner, Art Unit 3791